
	
		II
		Calendar No. 135
		110th CONGRESS
		1st Session
		S. 621
		[Report No. 110–62]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Feingold (for
			 himself, Mr. Grassley,
			 Mr. Kennedy, Mr. Lieberman, Mr.
			 Inouye, Mr. Cardin, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		
			May 4, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To establish commissions to review the
		  facts and circumstances surrounding injustices suffered by European Americans,
		  European Latin Americans, and Jewish refugees during World War
		  II.
	
	
		1.Short titleThis Act may be cited as the
			 Wartime Treatment Study
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)During World War II, the United States
			 Government deemed as enemy aliens more than 600,000 Italian-born
			 and 300,000 German-born United States resident aliens and their families and
			 required them to carry Certificates of Identification and limited their travel
			 and personal property rights. At that time, these groups were the 2 largest
			 foreign-born groups in the United States.
			(2)During World War II, the United States
			 Government arrested, interned, or otherwise detained thousands of European
			 Americans, some remaining in custody for years after cessation of World War II
			 hostilities, and repatriated, exchanged, or deported European Americans,
			 including American-born children, to European Axis nations, many to be
			 exchanged for Americans held in those nations.
			(3)Pursuant to a policy coordinated by the
			 United States with Latin American nations, many European Latin Americans,
			 including German and Austrian Jews, were arrested, brought to the United
			 States, and interned. Many were later expatriated, repatriated, or deported to
			 European Axis nations during World War II, many to be exchanged for Americans
			 and Latin Americans held in those nations.
			(4)Millions of European Americans served in
			 the armed forces and thousands sacrificed their lives in defense of the United
			 States.
			(5)The wartime policies of the United States
			 Government were devastating to the Italian American and German American
			 communities, individuals, and their families. The detrimental effects are still
			 being experienced.
			(6)Prior to and during World War II, the
			 United States restricted the entry of Jewish refugees who were fleeing
			 persecution or genocide and sought safety in the United States. During the
			 1930’s and 1940’s, the quota system, immigration regulations, visa
			 requirements, and the time required to process visa applications affected the
			 number of Jewish refugees, particularly those from Germany and Austria, who
			 could gain admittance to the United States.
			(7)The United States Government should conduct
			 an independent review to fully assess and acknowledge these actions. Congress
			 has previously reviewed the United States Government's wartime treatment of
			 Japanese Americans through the Commission on Wartime Relocation and Internment
			 of Civilians. An independent review of the treatment of German Americans and
			 Italian Americans and of Jewish refugees fleeing persecution and genocide has
			 not yet been undertaken.
			(8)Time is of the essence for the
			 establishment of commissions, because of the increasing danger of destruction
			 and loss of relevant documents, the advanced age of potential witnesses and,
			 most importantly, the advanced age of those affected by the United States
			 Government’s policies. Many who suffered have already passed away and will
			 never know of this effort.
			3.DefinitionsIn this Act:
			(1)During World War IIThe term during World War II
			 refers to the period between September 1, 1939, through December 31,
			 1948.
			(2)European Americans
				(A)In generalThe term European Americans
			 refers to United States citizens and resident aliens of European ancestry,
			 including Italian Americans, German Americans, Hungarian Americans, Romanian
			 Americans, and Bulgarian Americans.
				(B)Italian AmericansThe term Italian Americans
			 refers to United States citizens and resident aliens of Italian
			 ancestry.
				(C)German AmericansThe term German Americans
			 refers to United States citizens and resident aliens of German ancestry.
				(3)European Latin AmericansThe term European Latin
			 Americans refers to persons of European ancestry, including Italian or
			 German ancestry, residing in a Latin American nation during World War
			 II.
			(4)Latin American nationThe term Latin American nation
			 refers to any nation in Central America, South America, or the
			 Carribean.
			ICommission on Wartime Treatment of European
			 Americans
			101.Establishment of Commission on Wartime
			 Treatment of European Americans
				(a)In generalThere is established the Commission on
			 Wartime Treatment of European Americans (referred to in this title as the
			 European American Commission).
				(b)MembershipThe European American Commission shall be
			 composed of 7 members, who shall be appointed not later than 90 days after the
			 date of enactment of this Act as follows:
					(1)Three members shall be appointed by the
			 President.
					(2)Two members shall be appointed by the
			 Speaker of the House of Representatives, in consultation with the minority
			 leader.
					(3)Two members shall be appointed by the
			 majority leader of the Senate, in consultation with the minority leader.
					(c)TermsThe term of office for members shall be for
			 the life of the European American Commission. A vacancy in the European
			 American Commission shall not affect its powers, and shall be filled in the
			 same manner in which the original appointment was made.
				(d)RepresentationThe European American Commission shall
			 include 2 members representing the interests of Italian Americans and 2 members
			 representing the interests of German Americans.
				(e)MeetingsThe President shall call the first meeting
			 of the European American Commission not later than 120 days after the date of
			 enactment of this Act.
				(f)QuorumFour members of the European American
			 Commission shall constitute a quorum, but a lesser number may hold
			 hearings.
				(g)ChairmanThe European American Commission shall
			 elect a Chairman and Vice Chairman from among its members. The term of office
			 of each shall be for the life of the European American Commission.
				(h)Compensation
					(1)In generalMembers of the European American Commission
			 shall serve without pay.
					(2)Reimbursement of expensesAll members of the European American
			 Commission shall be reimbursed for reasonable travel and subsistence, and other
			 reasonable and necessary expenses incurred by them in the performance of their
			 duties.
					102.Duties of the European American
			 Commission
				(a)In generalIt shall be the duty of the European
			 American Commission to review the United States Government’s wartime treatment
			 of European Americans and European Latin Americans as provided in subsection
			 (b).
				(b)Scope of reviewThe European American Commission’s review
			 shall include the following:
					(1)A comprehensive review of the facts and
			 circumstances surrounding United States Government actions during World War II
			 with respect to European Americans and European Latin Americans pursuant to the
			 Alien Enemies Acts (50 U.S.C. 21 et seq.),
			 Presidential Proclamations 2526, 2527, 2655, 2662, and 2685, Executive Orders
			 9066 and 9095, and any directive of the United States Government pursuant to
			 such law, proclamations, or executive orders respecting the registration,
			 arrest, exclusion, internment, exchange, or deportation of European Americans
			 and European Latin Americans. This review shall include an assessment of the
			 underlying rationale of the United States Government’s decision to develop
			 related programs and policies, the information the United States Government
			 received or acquired suggesting the related programs and policies were
			 necessary, the perceived benefit of enacting such programs and policies, and
			 the immediate and long-term impact of such programs and policies on European
			 Americans and European Latin Americans and their communities.
					(2)A comprehensive review of United States
			 Government action during World War II with respect to European Americans and
			 European Latin Americans pursuant to the Alien Enemies Acts (50 U.S.C. 21 et
			 seq.), Presidential Proclamations 2526, 2527, 2655, 2662, and
			 2685, Executive Orders 9066 and 9095, and any directive of the United States
			 Government pursuant to such law, proclamations, or executive orders, including
			 registration requirements, travel and property restrictions, establishment of
			 restricted areas, raids, arrests, internment, exclusion, policies relating to
			 the families and property that excludees and internees were forced to abandon,
			 internee employment by American companies (including a list of such companies
			 and the terms and type of employment), exchange, repatriation, and deportation,
			 and the immediate and long-term effect of such actions, particularly
			 internment, on the lives of those affected. This review shall include a list
			 of—
						(A)all temporary detention and long-term
			 internment facilities in the United States and Latin American nations that were
			 used to detain or intern European Americans and European Latin Americans during
			 World War II (in this paragraph referred to as World War II detention
			 facilities);
						(B)the names of European Americans and
			 European Latin Americans who died while in World War II detention facilities
			 and where they were buried;
						(C)the names of children of European Americans
			 and European Latin Americans who were born in World War II detention facilities
			 and where they were born; and
						(D)the nations from which European Latin
			 Americans were brought to the United States, the ships that transported them to
			 the United States and their departure and disembarkation ports, the locations
			 where European Americans and European Latin Americans were exchanged for
			 persons held in European Axis nations, and the ships that transported them to
			 Europe and their departure and disembarkation ports.
						(3)A brief review of the participation by
			 European Americans in the United States Armed Forces including the
			 participation of European Americans whose families were excluded, interned,
			 repatriated, or exchanged.
					(4)A recommendation of appropriate remedies,
			 including how civil liberties can be protected during war, or an actual,
			 attempted, or threatened invasion or incursion, an assessment of the continued
			 viability of the Alien Enemies Acts (50 U.S.C. 21 et seq.), and public
			 education programs related to the United States Government’s wartime treatment
			 of European Americans and European Latin Americans during World War II.
					(c)Field
			 hearingsThe European
			 American Commission shall hold public hearings in such cities of the United
			 States as it deems appropriate.
				(d)ReportThe European American Commission shall
			 submit a written report of its findings and recommendations to Congress not
			 later than 18 months after the date of the first meeting called pursuant to
			 section 101(e).
				103.Powers of the European American
			 Commission
				(a)In generalThe European American Commission or, on the
			 authorization of the Commission, any subcommittee or member thereof, may, for
			 the purpose of carrying out the provisions of this title, hold such hearings
			 and sit and act at such times and places, and request the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memorandum, papers, and documents as the Commission or such
			 subcommittee or member may deem advisable. The European American Commission may
			 request the Attorney General to invoke the aid of an appropriate United States
			 district court to require, by subpoena or otherwise, such attendance,
			 testimony, or production.
				(b)Government information and
			 cooperationThe European
			 American Commission may acquire directly from the head of any department,
			 agency, independent instrumentality, or other authority of the executive branch
			 of the Government, available information that the European American Commission
			 considers useful in the discharge of its duties. All departments, agencies, and
			 independent instrumentalities, or other authorities of the executive branch of
			 the Government shall cooperate with the European American Commission and
			 furnish all information requested by the European American Commission to the
			 extent permitted by law, including information collected under the Commission
			 on Wartime and Internment of Civilians Act (Public Law
			 96–317; 50 U.S.C. App. 1981 note) and the Wartime Violation of
			 Italian Americans Civil Liberties Act (Public Law 106–451; 50 U.S.C. App.
			 1981 note). For purposes of section 552a(b)(9) of title 5, United States Code
			 (commonly known as the Privacy Act of 1974), the European
			 American Commission shall be deemed to be a committee of jurisdiction.
				104.Administrative provisionsThe European American Commission is
			 authorized to—
				(1)appoint and fix the compensation of such
			 personnel as may be necessary, without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates, except
			 that the compensation of any employee of the Commission may not exceed a rate
			 equivalent to the rate payable under GS–15 of the General Schedule under
			 section 5332 of such title;
				(2)obtain the services of experts and
			 consultants in accordance with the provisions of section 3109 of such
			 title;
				(3)obtain the detail of any Federal Government
			 employee, and such detail shall be without reimbursement or interruption or
			 loss of civil service status or privilege;
				(4)enter into agreements with the
			 Administrator of General Services for procurement of necessary financial and
			 administrative services, for which payment shall be made by reimbursement from
			 funds of the Commission in such amounts as may be agreed upon by the Chairman
			 of the Commission and the Administrator;
				(5)procure supplies, services, and property by
			 contract in accordance with applicable laws and regulations and to the extent
			 or in such amounts as are provided in appropriation Acts; and
				(6)enter into contracts with Federal or State
			 agencies, private firms, institutions, and agencies for the conduct of research
			 or surveys, the preparation of reports, and other activities necessary to the
			 discharge of the duties of the Commission, to the extent or in such amounts as
			 are provided in appropriation Acts.
				105.FundingOf the amounts authorized to be appropriated
			 to the Department of Justice, $600,000 shall be available to carry out this
			 title.
			106.SunsetThe European American Commission shall
			 terminate 60 days after it submits its report to Congress.
			IICommission on Wartime Treatment of Jewish
			 Refugees
			201.Establishment of Commission on Wartime
			 Treatment of Jewish Refugees
				(a)In generalThere is established the Commission on
			 Wartime Treatment of Jewish Refugees (referred to in this title as the
			 Jewish Refugee Commission).
				(b)MembershipThe Jewish Refugee Commission shall be
			 composed of 7 members, who shall be appointed not later than 90 days after the
			 date of enactment of this Act as follows:
					(1)Three members shall be appointed by the
			 President.
					(2)Two members shall be appointed by the
			 Speaker of the House of Representatives, in consultation with the minority
			 leader.
					(3)Two members shall be appointed by the
			 majority leader of the Senate, in consultation with the minority leader.
					(c)TermsThe term of office for members shall be for
			 the life of the Jewish Refugee Commission. A vacancy in the Jewish Refugee
			 Commission shall not affect its powers, and shall be filled in the same manner
			 in which the original appointment was made.
				(d)RepresentationThe Jewish Refugee Commission shall include
			 2 members representing the interests of Jewish refugees.
				(e)MeetingsThe President shall call the first meeting
			 of the Jewish Refugee Commission not later than 120 days after the date of
			 enactment of this Act.
				(f)QuorumFour members of the Jewish Refugee
			 Commission shall constitute a quorum, but a lesser number may hold
			 hearings.
				(g)ChairmanThe Jewish Refugee Commission shall elect a
			 Chairman and Vice Chairman from among its members. The term of office of each
			 shall be for the life of the Jewish Refugee Commission.
				(h)Compensation
					(1)In generalMembers of the Jewish Refugee Commission
			 shall serve without pay.
					(2)Reimbursement of expensesAll members of the Jewish Refugee
			 Commission shall be reimbursed for reasonable travel and subsistence, and other
			 reasonable and necessary expenses incurred by them in the performance of their
			 duties.
					202.Duties of the Jewish Refugee
			 Commission
				(a)In generalIt shall be the duty of the Jewish Refugee
			 Commission to review the United States Government’s refusal to allow Jewish and
			 other refugees fleeing persecution or genocide in Europe entry to the United
			 States as provided in subsection (b).
				(b)Scope of reviewThe Jewish Refugee Commission’s review
			 shall cover the period between January 1, 1933, through December 31, 1945, and
			 shall include, to the greatest extent practicable, the following:
					(1)A review of the United States Government’s
			 decision to deny Jewish and other refugees fleeing persecution or genocide
			 entry to the United States, including a review of the underlying rationale of
			 the United States Government’s decision to refuse the Jewish and other refugees
			 entry, the information the United States Government received or acquired
			 suggesting such refusal was necessary, the perceived benefit of such refusal,
			 and the impact of such refusal on the refugees.
					(2)A review of Federal refugee law and policy
			 relating to those fleeing persecution or genocide, including recommendations
			 for making it easier in the future for victims of persecution or genocide to
			 obtain refuge in the United States.
					(c)Field
			 hearingsThe Jewish Refugee
			 Commission shall hold public hearings in such cities of the United States as it
			 deems appropriate.
				(d)ReportThe Jewish Refugee Commission shall submit
			 a written report of its findings and recommendations to Congress not later than
			 18 months after the date of the first meeting called pursuant to section
			 201(e).
				203.Powers of the Jewish Refugee
			 Commission
				(a)In generalThe Jewish Refugee Commission or, on the
			 authorization of the Commission, any subcommittee or member thereof, may, for
			 the purpose of carrying out the provisions of this title, hold such hearings
			 and sit and act at such times and places, and request the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memorandum, papers, and documents as the Commission or such
			 subcommittee or member may deem advisable. The Jewish Refugee Commission may
			 request the Attorney General to invoke the aid of an appropriate United States
			 district court to require, by subpoena or otherwise, such attendance,
			 testimony, or production.
				(b)Government information and
			 cooperationThe Jewish
			 Refugee Commission may acquire directly from the head of any department,
			 agency, independent instrumentality, or other authority of the executive branch
			 of the Government, available information that the Jewish Refugee Commission
			 considers useful in the discharge of its duties. All departments, agencies, and
			 independent instrumentalities, or other authorities of the executive branch of
			 the Government shall cooperate with the Jewish Refugee Commission and furnish
			 all information requested by the Jewish Refugee Commission to the extent
			 permitted by law, including information collected as a result of the Commission
			 on Wartime and Internment of Civilians Act (Public Law
			 96–317; 50 U.S.C. App. 1981 note) and the Wartime Violation of
			 Italian Americans Civil Liberties Act (Public Law 106–451; 50 U.S.C. App.
			 1981 note). For purposes of section 552a(b)(9) of title 5, United States Code
			 (commonly known as the Privacy Act of 1974), the Jewish Refugee
			 Commission shall be deemed to be a committee of jurisdiction.
				204.Administrative provisionsThe Jewish Refugee Commission is authorized
			 to—
				(1)appoint and fix the compensation of such
			 personnel as may be necessary, without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates, except
			 that the compensation of any employee of the Commission may not exceed a rate
			 equivalent to the rate payable under GS–15 of the General Schedule under
			 section 5332 of such title;
				(2)obtain the services of experts and
			 consultants in accordance with the provisions of section 3109 of such
			 title;
				(3)obtain the detail of any Federal Government
			 employee, and such detail shall be without reimbursement or interruption or
			 loss of civil service status or privilege;
				(4)enter into agreements with the
			 Administrator of General Services for procurement of necessary financial and
			 administrative services, for which payment shall be made by reimbursement from
			 funds of the Commission in such amounts as may be agreed upon by the Chairman
			 of the Commission and the Administrator;
				(5)procure supplies, services, and property by
			 contract in accordance with applicable laws and regulations and to the extent
			 or in such amounts as are provided in appropriation Acts; and
				(6)enter into contracts with Federal or State
			 agencies, private firms, institutions, and agencies for the conduct of research
			 or surveys, the preparation of reports, and other activities necessary to the
			 discharge of the duties of the Commission, to the extent or in such amounts as
			 are provided in appropriation Acts.
				205.FundingOf the amounts authorized to be appropriated
			 to the Department of Justice, $600,000 shall be available to carry out this
			 title.
			206.SunsetThe Jewish Refugee Commission shall
			 terminate 60 days after it submits its report to Congress.
			
	
		May 4, 2007
		Reported without amendment
	
